 

Exhibit 10.1

 

 

 

REVOLVING CREDIT AGREEMENT

 

dated as of August 30, 2005

 

among

 

ERP OPERATING LIMITED PARTNERSHIP,

 

THE BANKS LISTED HEREIN,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Documentation Agent

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Syndication Agent

 

 

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, dated as of August 30, 2005, is among ERP
OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Documentation Agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent.

 

W I T N E S S E T H

 

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1         Definitions.  The following terms, as used herein, have the
following meanings:

 

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Agents” means, collectively, the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith, as Documentation Agent, and Deutsche Bank Trust Company
Americas, as Syndication Agent.

 

“Agreement” shall mean this Revolving Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.

 

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness

 

--------------------------------------------------------------------------------


 

at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below.  Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin.  In the
event that Borrower receives two (2) Credit Ratings that are not equivalent, the
Applicable Margin shall be determined by the lower of such two (2) Credit
Ratings.  In the event that Borrower receives more than two (2) Credit Ratings,
and such Credit Ratings are not equivalent, the Applicable Margin shall be
determined by the lower of the two (2) highest Credit Ratings, provided that
each of said two (2) highest Credit Ratings shall be Investment Grade Ratings
and at least one of which shall be an Investment Grade Rating from S&P or
Moody’s.  In the

 

2

--------------------------------------------------------------------------------


 

event that each of said two (2) highest Credit Ratings shall not be Investment
Grade Ratings or at least one shall not be an Investment Grade Rating from S&P
or Moody’s, then the Applicable Margin shall be determined by the lowest of the
Credit Ratings.  In the event that only one of the Rating Agencies shall have
set Borrower’s Credit Rating, then the Applicable Margin shall be based on such
Credit Rating only.

 

Range of

 

Applicable

 

 

 

Borrower’s

 

Margin for

 

Applicable

 

Credit Rating

 

Base Rate

 

Margin for Euro

 

(S&P/Moody’s

 

Loans

 

Dollar Loans

 

Ratings)

 

(% per annum)

 

(% per annum)

 

 

 

 

 

 

 

Non-Investment Grade

 

0.250

 

1.050

 

 

 

 

 

 

 

BBB-/Baa3

 

0.0

 

0.800

 

 

 

 

 

 

 

BBB/Baa2

 

0.0

 

0.600

 

 

 

 

 

 

 

BBB+/Baa1

 

0.0

 

0.500

 

 

 

 

 

 

 

A-/A3 or better

 

0.0

 

0.450

 

 

“Approved Bank” shall mean banks which have (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Bank serving
as the Administrative Agent as its “prime rate.”

 

3

--------------------------------------------------------------------------------


 

The “prime rate” is a rate set by Bank of America, N.A. based upon various
factors including Bank of America, N.A.’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by the Bank serving as the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan made or to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Borrowing or Notice of Interest Rate
Election or pursuant to Article VIII.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

 

“Borrower’s Share” means Borrower’s or EQR’s share of the liabilities or assets,
as the case may be, of an Investment Affiliate or Consolidated Subsidiary as
reasonably determined by Borrower based upon Borrower’s or EQR’s economic
interest in such Investment Affiliate or Consolidated Subsidiary, as the case
may be, as of the date of such determination.

 

“Borrowing” has the meaning set forth in Section 1.3.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Reserve” shall mean $200 per year.

 

“Capitalized Property Value” means, as of any date, (i) with respect to
Stabilized Properties, the aggregate amount of EBITDA (or Borrower’s Share
thereof with respect to any Stabilized Property owned by a Consolidated

 

4

--------------------------------------------------------------------------------


 

Subsidiary or an Investment Affiliate) with respect to such Stabilized
Properties, divided by the FMV Cap Rate, and (ii) with respect to any
Non-Stabilized Property, the greater of (x) the aggregate amount of EBITDA with
respect to such Non-Stabilized Property (or Borrower’s Share thereof with
respect to any Non-Stabilized Property owned by a Consolidated Subsidiary or an
Investment Affiliate), divided by the FMV Cap Rate, and (y) the undepreciated
book value, determined in accordance with GAAP of such Non-Stabilized Property
(or Borrower’s Share thereof with respect to any Non-Stabilized Property owned
by a Consolidated Subsidiary or an Investment Affiliate).

 

“Cash and Cash Equivalents” shall mean unrestricted (notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, domestic and eurodollar certificates of deposit, bankers
acceptances, commercial paper rated at least A-1 by S&P and P-1 by Moody’s
and/or guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P
or better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major

 

5

--------------------------------------------------------------------------------


 

banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.

 

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on the signature pages hereof (and, for each Bank which is an
Assignee, the amount set forth in the Transfer Supplement entered into pursuant
to Section 9.6(c) as the Assignee’s Commitment), as such amount may be reduced
from time to time pursuant to Section 2.11(e) or reduced or increased in
connection with an assignment to an Assignee or from another Bank.

 

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, Raw Land and other non-depreciated Properties, and exclusive of net
derivative gains (losses) and gains (losses) on the dispositions of depreciable
Properties, as reflected in reports filed by Borrower pursuant to the Securities
Exchange Act of 1934, as amended, before deduction (including amounts reported
in discontinued operations), for (i) depreciation and amortization expense and
other non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring items, as determined in good faith by
Borrower, for such period, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with

 

6

--------------------------------------------------------------------------------


 

respect to the determination of non-cash and non-recurring items and except that
such net earnings (loss) shall only include Borrower’s Share of such net
earnings (loss) attributable to Consolidated Subsidiaries and shall include,
without duplication, Borrower’s Share of the net earnings (loss), inclusive of
the net incremental gains (losses) on sales of condominium units, Raw Land and
other non-depreciated Properties, and exclusive of net derivative gains (losses)
and gains (losses) on the dispositions of depreciable Properties, of any
Investment Affiliate before deduction (including amounts reported in
discontinued operations) for (i) depreciation and amortization expense and other
non-cash items of such Investment Affiliate as determined in good faith by
Borrower for such period, (ii) Interest Expense of such Investment Affiliate for
such period, (iii) Taxes of such Investment Affiliate for such period, (iv) the
gains (and plus the losses) from extraordinary items of such Investment
Affiliate, and (v) the gains (and plus the losses) from non-recurring items of
such Investment Affiliate as determined in good faith by Borrower for such
period.

 

“Consolidated Subsidiary” means at any date any Person which is consolidated
with Borrower or EQR in accordance with GAAP.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty,

 

7

--------------------------------------------------------------------------------


 

the stated date of maturity of the obligation (and commencing on the date
interest could first be payable thereunder), or (II) in the case of an operating
income guaranty, the date through which such guaranty will remain in effect, and
(b) with respect to all guarantees not covered by the preceding clause (a), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
on the footnotes to the most recent financial statements of Borrower required to
be delivered pursuant to Section 4.4 hereof.  Notwithstanding anything contained
herein to the contrary, guarantees of completion shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim. 
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to Borrower), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
such other Person has delivered Cash or Cash Equivalents to secure all or any
part of such Person’s guaranteed obligations and (ii) in the case of a guaranty
(whether or not joint and several) of an obligation otherwise constituting
Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting
Indebtedness of such Person.  Notwithstanding anything contained herein to the
contrary, (xx) “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn, and (yy) the aggregate amount of all Contingent Obligations
of any Consolidated Subsidiary or Investment Affiliate (except to the extent
that any such Contingent Obligation is recourse to the Borrower or EQR) which
would otherwise exceed the total capital contributions of the Borrower and EQR
to such entity, together with the amount of any unfunded obligations of the
Borrower or EQR to make such additional equity contributions to such entity that
could be legally enforced by a creditor of such entity shall be deemed to be
equal to the amount of such capital contributions and equity or loan
commitments.  All matters constituting “Contingent Obligations” shall be
calculated without duplication.

 

8

--------------------------------------------------------------------------------


 

“Credit Rating” means the rating assigned by the Rating Agencies to Borrower’s
senior unsecured long term indebtedness.

 

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, the Borrower
or any Consolidated Subsidiary or Investment Affiliate.

 

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of Borrower or EQR (excluding
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), on a
consolidated basis, plus Borrower’s Share of scheduled principal amortization
for such period on all Indebtedness of all Consolidated Subsidiaries and
Investment Affiliates for which there is no recourse to EQR or Borrower (or any
Property thereof), plus, without duplication, EQR’s and Borrower’s actual or
potential liability for principal amortization (excluding any individual
scheduled principal payment which exceeds 25% of the original principal amount
of an issuance of Indebtedness) for such period on all Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates that is recourse to EQR or
Borrower (or any Property thereof).

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.6(d).

 

“Development Activity” means (a) the development and construction of one or more
apartment buildings by the Borrower or any of its Subsidiaries, (b) the
financing by the Borrower, EQR or any Subsidiaries or Investment Affiliates of
either or both of any such development or

 

9

--------------------------------------------------------------------------------


 

construction or (c) the incurrence by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any Contingent Obligations in
connection with such development or construction (other than purchase contracts
for Real Property Assets which are not payable until completion of development
or construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower, EQR or any
Subsidiaries, or the Borrower’s Share of the cost of such projects under
development and construction in the case of assets owned by Investment
Affiliates.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or partnership not owned (directly or indirectly) by Borrower shall
be preference interests or preference units, respectively, and which limited
liability company, corporation or limited partnership, as the case may be
(collectively, a “Down REIT Guarantor”), has executed and delivered to the
Administrative Agent, on behalf of the Banks, (i) a Guaranty of Payment in the
form attached hereto as Exhibit D (a “Down REIT Guaranty”), (ii) all documents
reasonably requested by the Administrative Agent relating to the existence of
such Down REIT Guarantor, and the authority for and validity of such Down REIT
Guaranty, including, without limitation, the organizational documents of such
Down REIT Guarantor, modified or supplemented prior to the date of such Down
REIT Guaranty, each certified to be true, correct and complete by such Down REIT
Guarantor, not more than ten (10) days prior to the date of such Down REIT
Guaranty, together with a good standing certificate from the Secretary of State
(or the equivalent thereof) of the State of formation of such Down REIT
Guarantor, to be dated not more than ten (10) days prior to the date of such
Down REIT

 

10

--------------------------------------------------------------------------------


 

Guaranty, as well as authorizing resolutions in respect of such Down REIT
Guaranty, and (iii) an opinion of counsel with respect to such Down REIT
Guarantor and Down REIT Guaranty, in form and substance reasonably acceptable to
the Administrative Agent, with respect to due organization, existence, good
standing and authority, and validity and enforceability of such Down REIT
Guaranty.  In addition, for purposes of this definition, a Down REIT Guaranty
shall not be deemed to constitute Unsecured Debt of the applicable Down REIT
Guarantor.

 

“Down REIT Guarantor” shall have the meaning set forth in the definition of Down
REIT.

 

“Down REIT Guaranty” shall have the meaning set forth in the definition of Down
REIT.

 

“Down REIT Guaranty Proceeds” shall have the meaning set forth in
Section 9.18(a) hereof.

 

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, before deduction (including amounts reported in discontinued
operations) for (i) depreciation and amortization expense and other non-cash
items as determined in good faith by Borrower for such period, (ii) Interest
Expense for such period, (iii) Taxes for such period, (iv) the gains (and plus
the losses) from extraordinary items, and (v) the gains (and plus the losses)
from non-recurring items, as determined in good faith by Borrower, all of the
foregoing without duplication. In each case, amounts shall be reasonably
determined by Borrower in accordance with GAAP, except to the extent that GAAP
by its terms shall not apply with respect to the determination of non-cash and
non-recurring items. EBITDA shall not be deemed to include corporate level
general and administrative expenses and other corporate expenses, such as land
holding costs, employee and trustee stock and stock option expenses and pursuit
costs write-offs, all as determined in good faith by Borrower.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either

 

11

--------------------------------------------------------------------------------


 

directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

 

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

 

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower.

 

“EQR 2004 Form 10-K” means EQR’s annual report on Form 10-K for 2004, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro-Dollar Loan” means a Loan made or to be made by a Bank as a Euro-Dollar
Loan in accordance with the applicable Notice of Borrowing or Notice of Interest
Rate Election.

 

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent such Interest
Period.  If such rate is not available at such time for any reason, the
“Euro-Dollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same

 

13

--------------------------------------------------------------------------------


 

day funds in the approximate amount of the Euro-Dollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to the Person serving as the Administrative
Agent under Regulation D of the Federal Reserve Board, in respect of
“Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Facility Fee” has the meaning set forth in Section 2.8(a).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business

 

14

--------------------------------------------------------------------------------


 

Day, and (ii) if no such rate is so published on such next succeeding Domestic
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by Borrower or by Borrower and EQR.

 

“FIN46(R)” has the meaning set forth in the definition of “GAAP”.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

 

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by Borrower, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) Borrower’s Share of the aggregate sum of the
product of the average number of apartment units owned (directly or
beneficially) by each Consolidated Subsidiary (other than wholly-owned
Subsidiaries of Borrower and/or EQR) and Investment Affiliate during such period
and the Capital Reserve for such period, (iv) dividends on preferred units
payable by Borrower during such period, and (v) distributions made by the
Borrower during such period to EQR for the purpose of paying dividends on
preferred shares in EQR.

 

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

 

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

 

15

--------------------------------------------------------------------------------


 

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

 

“FMV Cap Rate” means 7.50%.

 

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination; provided, however, that with
respect to the financial covenants, including the related definitions, (i) GAAP
shall be deemed modified to eliminate the effect of FASB Interpretations
No. 46(R), Consolidation of Variable Interest Entities, an Interpretation of
Accounting Research Bulletin (ARB) No. 51 (“FIN 46(R)”), issued by the Financial
Accounting Standards Board, on the operation of such covenants, and (ii) only
Borrower’s Share of any income, expense, assets and liabilities of any
Investment Affiliate shall be taken into account.

 

“Gross Asset Value” means, (i) with respect to all Stabilized Properties and
Non-Stabilized Properties, each such Property’s Capitalized Property Value, plus
(ii) the value of any Cash or Cash Equivalents (including Cash or Cash
Equivalents held in restricted Section 1031 accounts under the control of the
Borrower or EQR) owned by Borrower, EQR or any wholly-owned Subsidiary of
either, plus (iii) the book value, determined in accordance with GAAP, of
readily marketable Securities and Investment Mortgages owned by the Borrower,
EQR or their wholly-owned Consolidated Subsidiaries, plus (iv) Borrower’s Share
of the value of any Cash or Cash Equivalents (including Cash or Cash Equivalents
held in restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (v) Borrower’s Share of
the book value, determined in accordance with GAAP, of readily marketable
Securities and Investment Mortgages owned by any non-wholly owned Consolidated
Subsidiary or Investment Affiliate.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans

 

16

--------------------------------------------------------------------------------


 

at such time, or (ii) all Euro-Dollar Loans having the same Interest Period at
such time; provided that, if a Loan of any particular Bank is converted to or
made as a Base Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be
included in the same Group or Groups of Loans from time to time as it would have
been in if it had not been so converted or made.

 

“Guaranty” means the Guaranty of Payment, dated as of the date hereof, executed
by EQR in favor of the Administrative Agent and the Banks.

 

“Indebtedness”, as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except any such deferred and unpaid purchase
price that constitutes an accrued expense or trade payable, (e) all obligations
in respect of Capital Leases (including ground leases) of such Person, (f) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of such
Person, in the case of items of Indebtedness incurred under clauses (a), (b),
(c) and (d) to the extent that any such items (other than letters of credit), in
accordance with GAAP, would be included as liabilities on the liability side of
the balance sheet of such Person, exclusive, however, of all accounts payable,
accrued interest and expenses, prepaid rents, security deposits and dividends
and distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is Borrower, EQR, any

 

17

--------------------------------------------------------------------------------


 

Consolidated Subsidiary or any Investment Affiliate and whose obligee is
Borrower, EQR or any wholly-owned Consolidated Subsidiary.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (including the interest component
of Capital Leases but excluding interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) of Borrower or EQR (excluding any such interest expense accrued or
capitalized on Indebtedness of any Consolidated Subsidiary or Investment
Affiliate), including without limitation all commissions, discounts and other
fees and charges owed with respect to drawn letters of credit, amortized costs
of Interest Rate Contracts incurred on or after the Closing Date and the
Facility Fees payable to the Banks in accordance with Section 2.8, plus
Borrower’s Share of accrued or paid interest with respect to any Indebtedness of
Consolidated Subsidiaries or Investment Affiliates for which there is no
recourse to EQR or Borrower, plus, without duplication, EQR’s and Borrower’s
actual or potential liability for accrued, paid or capitalized interest
(including the interest component of Capital Leases but excluding interest
expense covered by an interest reserve established under a loan facility, as
well as any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized) with respect to
Indebtedness of Consolidated Subsidiaries or Investment Affiliates that is
recourse to EQR or Borrower, calculated for all Fixed Rate Indebtedness at the
actual interest rate in effect with respect to all Indebtedness outstanding as
of the last day of such period and, in the case of all Floating Rate
Indebtedness, the actual rate of interest in effect with respect to such
Floating Rate Indebtedness outstanding for the period during which no Interest
Rate Contract is in effect, and, during the period that an Interest Rate
Contract is in effect with respect to such Floating Rate Indebtedness, the
strike rate payable under such Interest Rate Contract if lower than the actual
rate of interest.

 

“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on

 

18

--------------------------------------------------------------------------------


 

the date specified in the applicable Notice of Interest Rate Election and ending
1, 2, 3 or 6 months thereafter (or such shorter period, but in no event less
than 7 days, as Borrower may request, subject to the approval of the
Administrative Agent), as the Borrower may elect in the applicable Notice of
Borrowing or Notice of Interest Rate Election; provided that:

 

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b)  any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

 

(c)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Investment Affiliate” means any Person in whom EQR or Borrower holds an equity
interest, directly or indirectly, other than Consolidated Subsidiaries,
excluding the effects of consolidation required by FIN46(R), Military Housing
Affiliates and Securities and other passive interests.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch, or a rating or “shadow” rating of Baa3 or better
from Moody’s.  Any such “shadow” rating shall be evidenced by a letter from the
applicable Rating Agency or by such other evidence as may be reasonably
acceptable to the Administrative Agent (as to any such other evidence, the

 

19

--------------------------------------------------------------------------------


 

Administrative Agent shall present the same to, and discuss the same with, the
Banks).

 

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.

 

“Joint Venture Parent” means Borrower , EQR or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.

 

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary.  For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to exercise a buy-sell right
in the event of a disagreement regarding the sale or financing of such Property.
In addition, the relationship of a Joint Venture Parent as a tenant in common in
any asset with other tenants in common in the same asset shall be treated as if
such relationship were a general partnership for purposes of this definition.
For purposes of the definition of Unencumbered Asset Value, a Joint Venture
Subsidiary shall be deemed to include any entity (other than a Financing
Partnership) in which a Qualified Joint Venture Partner owns the balance of the
interests.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset.  For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional

 

20

--------------------------------------------------------------------------------


 

sale agreement, capital lease or other title retention agreement relating to
such asset.

 

“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty and any Down REIT
Guaranty.

 

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents or (ii)impair the ability of Administrative
Agent or the Banks to enforce the Loan Documents.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

 

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

 

“Maturity Date” shall mean the date when all of the Obligations hereunder shall
be due and payable which shall be August 29, 2006, unless accelerated pursuant
to the terms hereof.

 

“Military Housing” shall mean projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

 

“Military Housing Affiliates” shall mean any Consolidated Subsidiary or
Investment Affiliate of the

 

21

--------------------------------------------------------------------------------

 


 

Borrower or EQR which only has an investment in Military Housing.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

 

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

 

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition or
restriction contained in any ground lease from a Governmental Authority, or
(b) any financial covenant (such as a limitation on secured indebtedness) given
for the benefit of any Person that may be violated by the granting of any Lien
on any Property to secure any or all of the Obligations.

 

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
the Borrower, on a consolidated basis, for such period calculated in conformity
with GAAP.

 

22

--------------------------------------------------------------------------------


 

“Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount,
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.

 

“Non-Multifamily Residential Property” means Property which is not (i) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Non-Stabilized Property” means any Property owned or leased by Borrower, EQR, a
Consolidated Subsidiary or an Investment Affiliate that is not a Stabilized
Property.

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B
attached hereto and made a part hereof.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

 

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative

 

23

--------------------------------------------------------------------------------


 

Agent or any Bank under or in connection with this Agreement or any other Loan
Document.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

 

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

 

“Permitted Liens” means:

 

a.             Liens for Taxes, assessments or other governmental charges not
yet due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;

 

b.             statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than sixty (60) days delinquent or which
are being contested in good faith in accordance with the terms hereof;

 

c.             deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

 

d.             utility deposits and other deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts,

 

24

--------------------------------------------------------------------------------


 

construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

e.             Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

 

f.              easements, rights-of-way, zoning restrictions, other similar
charges or encumbrances and all other items listed on Schedule B to the owner’s
title insurance policies, except in connection with any Indebtedness, for any of
the Real Property Assets, so long as the foregoing do not interfere in any
material respect with the use or ordinary conduct of the business of the owner
and do not diminish in any material respect the value of the Property to which
it is attached or for which it is listed;

 

g.             Liens and judgments (i) which have been or will be bonded (and
the Lien thereby removed other than on any cash or securities serving as
security for such bond) or released of record within thirty (30) days after the
date such Lien or judgment is entered or filed against EQR, Borrower, or any
Subsidiary, or (ii) which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

 

25

--------------------------------------------------------------------------------


 

h.             Liens on Property of the Borrower, EQR or the Subsidiaries of
either or both (other than Qualifying Unencumbered Property) securing
Indebtedness which may be incurred or remain outstanding without resulting in an
Event of Default hereunder; and

 

i.              Liens in favor of the Borrower, EQR or a Consolidated Subsidiary
against any asset of Borrower, any Consolidated Subsidiary or any Investment
Affiliate.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pro Rata Share” means, with respect to any Bank, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments, as adjusted from time to time in accordance with the
provisions of this Agreement; provided, however, that if the Commitments shall
have been terminated, then “Pro Rata Share” shall mean, with respect to any
Bank, a fraction (expressed as a percentage), the numerator of which shall be
the amount of such Bank’s outstanding Loans and the denominator of which shall
be the aggregate amount of all of the Banks’ outstanding Loans.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

 

26

--------------------------------------------------------------------------------


 

“Public Debt” shall have the meaning set forth in Section 9.18(a) hereof.

 

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

 

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by Borrower, EQR, a Financing
Partnership or a Joint Venture Subsidiary, which (i) is Raw Land, Property with
Development Activity or an operating multifamily residential property, (ii) is
not subject (nor are any equity interests in such Property that are owned
directly or indirectly by Borrower or EQR subject) to a Lien which secures
Indebtedness of any Person other than Permitted Liens, (iii) is not subject (nor
are any equity interests in such Property that are owned directly or indirectly
by Borrower or EQR subject) to any Negative Pledge, and (iv) in the case of any
Property that is owned by a Subsidiary of the Borrower or EQR, is owned by a
Subsidiary that does not have any outstanding Unsecured Debt (other than those
items of Indebtedness set forth in clauses (d) or (e) of the definition of
Indebtedness, or any Contingent Obligation except for guarantees for borrowed
money). In addition, in the case of any Property that is owned by a Subsidiary
of Borrower and/or EQR, if such Subsidiary shall commence any proceeding under
any bankruptcy, insolvency or similar law, or any such involuntary case shall be
commenced against it and shall remain undismissed and unstayed for a period of
90 days, then, simultaneously with the occurrence of such conditions, such
Property shall no longer constitute a Qualifying Unencumbered Property. 
Notwithstanding the foregoing, for the purposes of this definition, a Property
shall be deemed to be wholly-owned by Borrower if such Property shall be owned
by a Down REIT or a wholly-owned Subsidiary of such Down REIT.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

 

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

 

27

--------------------------------------------------------------------------------


 

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.

 

“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Loans.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Debt” means Indebtedness of EQR, on a consolidated basis, and without
duplication, Borrower’s Share of any Indebtedness of any Investment Affiliate,
(i) the payment of which is secured by a Lien on any Property owned or leased by
EQR, Borrower, or any Subsidiary or Investment Affiliate of either or both, or
(ii) which is unsecured Indebtedness of any Subsidiary or Investment Affiliate
of Borrower or EQR, which Subsidiary or Investment Affiliate is not a guarantor
of the Obligations and which Indebtedness is not recourse to the Borrower or EQR
(other than for Customary Non-Recourse Carve-Outs), or (iii) which is Unsecured
Tax Exempt Indebtedness.

 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

 

28

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

 

“Stabilized Property” means (i) with respect to any income-producing Property
acquired by Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate, such Property shall have been owned by Borrower, EQR, any
Consolidated Subsidiary or any Investment Affiliate for at least four
(4) complete Fiscal Quarters, and (ii) with respect to any Property under
construction or redevelopment, such Property shall have been owned by Borrower,
EQR, any Consolidated Subsidiary or any Investment Affiliate for at least four
(4) complete Fiscal Quarters after the earlier to occur of (x) eighteen (18)
months after substantial completion (i.e., the issuance of a certificate of
occupancy for the applicable Property), and (b) the last day of the Fiscal
Quarter in which the applicable Property achieves an occupancy rate of not less
than 93%.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR.

 

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

 

“Term” has the meaning set forth in Section 2.9.

 

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose

 

29

--------------------------------------------------------------------------------


 

liability (other than for premiums under Section 4007 of ERISA) in respect of,
or cause a trustee to be appointed to administer, any Plan or (v) any other
event or condition that might reasonably constitute grounds for the termination
of, or the appointment of a trustee to administer, any Plan or the imposition of
any liability or encumbrance or Lien on the Real Property Assets or any member
of the ERISA Group under ERISA.

 

“Unencumbered Asset Value” means the sum of (i) the Capitalized Property Value
of all Qualifying Unencumbered Property, (ii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, and (iii) the book value, determined in
accordance with GAAP, of readily marketable Securities and Investment Mortgages
owned by the Borrower, EQR or their wholly-owned Subsidiaries not subject to any
Lien, plus (iv) Borrower’s Share of the value of any Cash or Cash Equivalents
(including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of a non-wholly owned Consolidated Subsidiary or by an
Investment Affiliate) owned by any such Consolidated Subsidiary or Investment
Affiliate, plus (v) Borrower’s Share of the book value, determined in accordance
with GAAP, of readily marketable Securities and Investment Mortgages owned by
any non-wholly owned Consolidated Subsidiary or Investment Affiliate, provided,
however, that the aggregate value of those items set forth in clauses (iii) and
(v) shall not exceed thirty percent (30%) of Unencumbered Asset Value.

 

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

 

“Unused Commitments” shall mean an amount equal to all unadvanced funds (other
than unadvanced funds in connection with any construction loan) which any third
party

 

30

--------------------------------------------------------------------------------


 

is obligated to advance to Borrower or another Person or otherwise pursuant to
any loan document, written instrument or otherwise.

 

SECTION 1.2         Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants and, with respect to financial covenants
including the related definitions, except for eliminating the effects of FIN
46(R)) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative
Agent; provided that for purposes of references to the financial results and
information of “EQR, on a consolidated basis,” EQR shall be deemed to own one
hundred percent (100%) of the partnership interests in Borrower; and provided
further that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article V to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Banks wish to amend Article V for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to the Borrower and the Required
Banks.

 

SECTION 1.3         Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period.  Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed Rate
Borrowing” is a Euro-Dollar Borrowing, and a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans).

 

31

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.1         Commitments to Lend.  Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to the Borrower
pursuant to this Article from time to time during the term hereof in amounts
such that the aggregate principal amount of such Bank’s Pro Rata Share of the
Loans shall not exceed the amount of its Commitment. Each Borrowing outstanding
under this Section 2.1 shall be in an aggregate principal amount of $3,000,000,
or an integral multiple of $100,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount available in accordance with
Section 3.2(b)) and shall be made from the several Banks ratably in proportion
to their respective Commitments.  In no event shall the aggregate Loans
outstanding at any time exceed $600,000,000, as the same may be reduced from
time to time as a result of cancellation of Commitments by Borrower. Subject to
the limitations set forth herein, any amounts repaid may be reborrowed.

 

SECTION 2.2         Notice of Borrowing.  The Borrower shall give Administrative
Agent notice not later than 10:00 a.m. (Chicago time) (x) one Domestic Business
Day before each Base Rate Borrowing, or (y) three Euro-Dollar Business Days
before each Euro-Dollar Borrowing, specifying:

 

(i)            the date of such Borrowing, which shall be a Domestic Business
Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the
case of a Euro-Dollar Borrowing,

 

(ii)           the aggregate amount of such Borrowing,

 

(iii)          whether the Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, and

 

(iv)          in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

 

SECTION 2.3         Intentionally Omitted.

 

SECTION 2.4         Notice to Banks; Funding of Loans.

 

32

--------------------------------------------------------------------------------


 

(a)           Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, promptly notify each Bank
of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by the Borrower) and such Notice of Borrowing
shall not thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.

 

(b)           Not later than 1:00 p.m. (Chicago time) on the date of each
Borrowing as indicated in the Notice of Borrowing, each Bank shall (except as
provided in subsection (c) of this Section) make available its share of such
Borrowing in Federal funds immediately available in Chicago, to the
Administrative Agent at its address referred to in Section 9.1.

 

(c)           Intentionally Omitted.

 

(d)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank.  If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand, and in the case of the Borrower one
(1) Domestic Business Day after demand, such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate.  If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute

 

33

--------------------------------------------------------------------------------


 

such Bank’s Loan included in such Borrowing as of the date of such Borrowing for
purposes of this Agreement.

 

SECTION 2.5         Notes.

 

(a)           The Loans of each Bank shall be evidenced by a single Note payable
to the order of such Bank for the account of its Applicable Lending Office.

 

(b)           Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower.  Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type.  Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly.  Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.

 

(c)           Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank.  Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

 

34

--------------------------------------------------------------------------------


 

(d)           The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.

 

(e)           There shall be no more than ten (10) Euro-Dollar Groups of Loans
outstanding at any one time.

 

SECTION 2.6         Method of Electing Interest Rates.

 

(a)           The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Borrowing.  Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:

 

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day;

 

(ii)           if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Euro-Dollar Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or on
such other date designated by Borrower in the Notice of Interest Rate Election
provided Borrower shall pay any losses pursuant to Section 2.13.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective.  A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each $500,000 or any larger multiple of $100,000, (iii) there shall
be no more than ten (10) Euro-Dollar Groups of Loans outstanding at any time,
(iv) no Loan may be continued as, or converted into, a Euro-Dollar Loan when any
Event of

 

35

--------------------------------------------------------------------------------


 

Default has occurred and is continuing, and (v) no Interest Period shall extend
beyond the Maturity Date.

 

(b)           Each Notice of Interest Rate Election shall specify:

 

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

 

(iii)          if the Loans comprising such Group of Loans are to be converted,
the new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration
of the initial Interest Period applicable thereto; and

 

(iv)          if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower.  If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Loans which are Euro-Dollar Loans, such Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto.

 

SECTION 2.7         Interest Rates.

 

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6
or at the Maturity Date, at a rate per annum equal to the Base

 

36

--------------------------------------------------------------------------------


 

Rate plus the Applicable Margin for Base Rate Loans for such day.  Such interest
shall be payable on the first Domestic Business Day of each month.

 

(b)           Subject to Section 8.1, each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate
applicable to such Interest Period.  Such interest shall be payable on the last
day of each Interest Period or on the first Domestic Business Day of each month,
if sooner, as well as on the date of any prepayment of any such Euro-Dollar
Loan.

 

(c)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and four percent (4%) (the “Default Rate”).

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

 

SECTION 2.8         Fees.

 

(a)           Facility Fee.  Commencing as of February 1, 2006, the Borrower
shall pay to the Administrative Agent for the account of the Banks ratably in
proportion to their respective Commitments a facility fee (the “Facility Fee”)
of fifteen basis points (0.15%) per annum on the aggregate Commitments.  The
facility fee shall be payable in arrears on May 1, 2006 and on the Maturity
Date.

 

(b)           Upfront Fee.  If the Loans shall not have been repaid in full and
the Commitments terminated on or before January 31, 2006, then, on February 1,
2006, the Borrower shall pay to the Administrative Agent for the account of the
Banks ratably in proportion to their respective Commitments an upfront fee of
fifteen basis points (0.15%) on the aggregate Commitments.

 

37

--------------------------------------------------------------------------------


 

(c)           Unused Fee.  If at any time prior to February 1, 2006, the
aggregate average Loans outstanding shall be less than $200,000,000, then the
Borrower shall pay to the Administrative Agent for the account of the Banks
ratably in proportion to their respective Commitments, an unused fee (the
“Unused Fee”) equal to fifteen basis points (0.15%) per annum on the amount by
which the average daily outstanding aggregate Loans are less than $200,000,000,
calculated based on the number of days in such period on which the aggregate
Loans are less than $200,000,000. The Unused Fee shall be payable in arrears on
November 1, 2005 and February 1, 2006, or the Maturity Date if sooner to occur.

 

(d)           Fees Non-Refundable.  All fees set forth in this Section 2.8 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable.  The obligation of the Borrower
to pay such fees in accordance with the provisions hereof shall be binding upon
the Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.

 

SECTION 2.9         Maturity Date.  The term (the “Term”) of the Commitments
(and each Bank’s obligations to make Loans) shall terminate and expire on the
Maturity Date.  Upon the date of the termination of the Term, any Loans then
outstanding (together with accrued interest thereon and all other Obligations)
shall be due and payable on such date.

 

SECTION 2.10       Intentionally Omitted.

 

SECTION 2.11       Optional Prepayments and Optional Decreases and Termination.

 

(a)           The Borrower may, upon at least one (1) Domestic Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks), prepay any Group of Loans which are Base Rate Loans, in whole at any
time, or from time to time in part in amounts aggregating One Million Dollars
($1,000,000) or any larger multiple of One Hundred Thousand Dollars ($100,000),
by paying the principal amount to be prepaid. Each such optional prepayment
shall be applied to prepay ratably the Loans of the several Banks included in
such Group of Loans or Borrowing included in such Group of Loans or Borrowing.

 

(b)           The Borrower may, upon at least one (1) Euro-Dollar Business Day’s
notice to the Administrative Agent

 

38

--------------------------------------------------------------------------------


 

(which shall promptly notify each of the Banks), prepay any Euro-Dollar Loan as
of the last day of the Interest Period applicable thereto.  Except as provided
in Article VIII and except with respect to any Euro-Dollar Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof, the
Borrower may not prepay all or any portion of the principal amount of any
Euro-Dollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13.  Any such prepayment shall be upon at least three (3) Euro-Dollar
Business Days’ notice to the Administrative Agent.  Each such optional
prepayment shall be in the amounts set forth in Section 2.11(a) above and shall
be applied to prepay ratably the Loans of the Banks included in any Group of
Loans which are Euro-Dollar Loans, except that any Euro-Dollar Loan which has
been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof
may be prepaid without ratable payment of the other Loans in such Group of Loans
which have not been so converted.

 

(c)           The Borrower may at any time and from time to time cancel all or
any part of the Commitments. If there are Loans then outstanding or, if there
are no Loans outstanding at such time as to which the Commitments with respect
thereto are being cancelled, upon at least one (1) Domestic Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks), whereupon, in either event, all or such portion of the Commitments, as
applicable, shall terminate as to the Banks, pro rata on the date set forth in
such notice of cancellation, and, if there are any Loans then outstanding,
Borrower shall prepay, as applicable, all or such portion of Loans outstanding
on such date in accordance with the requirements of Section 2.11(a) and (b).
Borrower shall be permitted to designate in its notice of cancellation which
Loans, if any, are to be prepaid.

 

(d)           Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may be
reborrowed.

 

SECTION 2.12       General Provisions as to Payments.

 

(a)           The Borrower shall make each payment of interest on the Loans and
of fees hereunder, not later than 12:00 Noon (Chicago time) on the date when
due, in Federal or other funds immediately available in Chicago, to the
Administrative Agent at its address referred to in Section 9.1.  The
Administrative Agent will promptly (and if

 

39

--------------------------------------------------------------------------------


 

received prior to 12:00 noon, on the same Domestic Business Day, if received
after 12:00 noon on the immediately following Domestic Business Day) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 12:00 Noon (Chicago time) on any Domestic Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Domestic Business Day, Administrative Agent shall
distribute such amount to such Bank together with interest thereon, for each day
from the date such amount should have been distributed to such Bank until the
date Administrative Agent distributes such amount to such Bank, at the Federal
Funds Rate.  Whenever any payment of principal of, or interest on the Base Rate
Loans or of fees shall be due on a day which is not a Domestic Business Day, the
date for payment thereof shall be extended to the next succeeding Domestic
Business Day.  Whenever any payment of principal of, or interest on, the
Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.13       Funding Losses.  If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow, continue or convert to
any Euro-Dollar Loans after notice has been given to any Bank in accordance with
Section 2.4(a) or 2.6, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (lst) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.

 

SECTION 2.14       Computation of Interest and Fees. All interest and fees shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

 

SECTION 2.15       Use of Proceeds.  The Borrower shall use the proceeds of the
Loans for general corporate purposes, including, without limitation, the
acquisition of real property to be used in the Borrower’s existing business and
for general working capital needs of the Borrower.

 

ARTICLE III

 

CONDITIONS

 

SECTION 3.1         Closing.  The closing hereunder shall occur on the date when
each of the following conditions is

 

41

--------------------------------------------------------------------------------


 

satisfied (or waived by the Administrative Agent and the Banks), each document
to be dated the Closing Date unless otherwise indicated:

 

(a)           the Borrower shall have executed and delivered to the
Administrative Agent a Note for the account of each Bank dated on or before the
Closing Date complying with the provisions of Section 2.5;

 

(b)           the Borrower, the Administrative Agent and each of the Banks shall
have executed and delivered to the Borrower and the Administrative Agent a duly
executed original of this Agreement;

 

(c)           EQR shall have executed and delivered to the Administrative Agent
a duly executed original of the Guaranty and each Down REIT Guarantor shall have
executed and delivered to the Administrative Agent a duly executed original of a
Down REIT Guaranty;

 

(d)           the Administrative Agent shall have received an opinion of DLA
Piper Rudnick Gray Cary US LLP, counsel for the Borrower, acceptable to the
Administrative Agent, the Banks and their counsel;

 

(e)           intentionally omitted;

 

(f)            the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR, the authority for and the validity of this Agreement and the
other Loan Documents, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent.  Such documentation shall
include, without limitation, the agreement of limited partnership of the
Borrower, as well as the certificate of limited partnership of the Borrower,
both as amended, modified or supplemented to the Closing Date, certified to be
true, correct and complete by a senior officer of the Borrower as of a date not
more than ten (10) days prior to the Closing Date, together with a certificate
of existence as to the Borrower from the Secretary of State (or the equivalent
thereof) of Illinois, to be dated not more than thirty (30) days prior to the
Closing Date, as well as the declaration of trust of EQR, as amended, modified
or supplemented to the Closing Date, certified to be true, correct and complete
by a senior officer of EQR as of a date not more than ten (10) days prior to the
Closing Date, together with a good standing

 

42

--------------------------------------------------------------------------------


 

certificate as to EQR from the Secretary of State (or the equivalent thereof) of
Maryland, to be dated not more than thirty (30) days prior to the Closing Date;

 

(g)           the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;

 

(h)           the Borrower, EQR and each Down REIT Guarantor shall have taken
all actions required to authorize the execution and delivery of this Agreement
and the other Loan Documents to be executed by Borrower, EQR and each Down REIT
Guarantor, as the case may be, and the performance thereof by the Borrower, EQR
and each Down REIT Guarantor;

 

(i)            the Administrative Agent shall be satisfied that neither the
Borrower, EQR nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect;

 

(j)            the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on
or before the Closing Date, and the fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP shall have been paid
directly to such firm, if required by such firm and if such firm has delivered
an invoice in reasonable detail of such fees and expenses in sufficient time for
the Borrower to approve and process the same;

 

(k)           the Administrative Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Borrower, EQR and the applicable
Consolidated Subsidiaries, and the validity and enforceability, of the Loan
Documents, or in connection with any of the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect;

 

(l)            the Administrative Agent shall have received  (or Borrower shall
have made publicly available) the audited financial statements of the Borrower
and its Consolidated

 

43

--------------------------------------------------------------------------------


 

Subsidiaries and of EQR for the fiscal year ended December 31, 2004; and

 

(m)          no Event of Default shall have occurred.

 

SECTION 3.2         Borrowings.  The obligation of any Bank to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2;

 

(b)           immediately after such Borrowing or issuance, the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments;

 

(c)           immediately before and after such Borrowing, no Event of Default
shall have occurred and be continuing both before and after giving effect to the
making of such Loans;

 

(d)           the representations and warranties contained in this Agreement and
the other Loan Documents (other than representations and warranties which
expressly speak as of a different date and other than the representation and
warranty set forth in Section 4.4(c)(i)) shall be true and correct in all
material respects on and as of the date of such Borrowing both before and after
giving effect to the making of such Loans;

 

(e)           no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement and the other Loan Documents; and

 

(f)            with respect to the initial Borrowing hereunder only, no event,
act or condition shall have occurred after the date of the most recent financial
statements of Borrower which, in the reasonable judgment of the Administrative
Agent, or the Required Banks, as the case may be, has had or is likely to have a
Material Adverse Effect.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of

 

44

--------------------------------------------------------------------------------


 

such Borrowing as to the facts specified in clauses (b), (c), (d), (e), and
(f) (with respect to the initial Borrowing hereunder only, and only to the
extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section, except as otherwise disclosed in writing by Borrower to
the Banks.  Notwithstanding anything to the contrary, no Borrowing shall be
permitted if such Borrowing or issuance would cause Borrower to fail to be in
compliance with any of the covenants contained in this Agreement or in any of
the other Loan Documents.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the Closing Date.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

 

SECTION 4.1         Existence and Power.  The Borrower is a limited partnership,
duly formed and validly existing as a limited partnership under the laws of the
State of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.  EQR is a real estate investment
trust, duly formed, validly existing and in good standing as a real estate
investment trust under the laws of the State of Maryland and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

 

SECTION 4.2         Power and Authority.  The Borrower has the partnership power
and authority to execute, deliver

 

45

--------------------------------------------------------------------------------


 

and carry out the terms and provisions of, and to consummate the transactions
contemplated by, each of the Loan Documents to which it is a party and has taken
all necessary partnership action, if any, to authorize the execution and
delivery on behalf of the Borrower and the performance by the Borrower of, and
the consummation of the transactions contemplated by, such Loan Documents.  The
Borrower has duly executed and delivered each Loan Document to which it is a
party in accordance with the terms of this Agreement, and each such Loan
Document constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law.  EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.

 

SECTION 4.3         No Violation.  Neither the execution, delivery or
performance by or on behalf of the Borrower of the Loan Documents to which it is
a party, nor compliance by the Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by the Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject, or (iii) will cause a material
default by the Borrower under any organizational document of any Person in which
the Borrower has an interest, or cause a material default under the Borrower’s
agreement or certificate of

 

46

--------------------------------------------------------------------------------

 


 

limited partnership, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

 

SECTION 4.4                          Financial Information.

 

(a)                                  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries, dated as of December 31, 2004, and
the related consolidated statements of Borrower’s financial position for the
fiscal year then ended, reported on by Ernst & Young LLP, a copy of which has
been delivered to each of the Banks, fairly present, in conformity with GAAP,
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

 

(b)                                 The consolidated balance sheet of EQR, dated
as of December 31, 2004, and the related consolidated statements of EQR’s
financial position for the fiscal year then ended, reported on by Ernst & Young
LLP and set forth in the EQR 2004 Form 10-K, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of EQR and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

 

(c)                                  Since June 30, 2005, (i) except as may have
been disclosed in writing to the Banks, nothing has occurred prior to the
Closing Date having a Material Adverse Effect, and (ii) except as previously
disclosed to the Banks, neither the Borrower nor EQR has incurred any material
indebtedness or guaranty on or before the Closing Date.

 

SECTION 4.5                          Litigation.  Except as previously disclosed
by the Borrower in writing to the Banks prior to the date hereof, there is no
action, suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, nor, to the knowledge of the Borrower, any
investigation of, (i) the Borrower, EQR or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an

 

47

--------------------------------------------------------------------------------


 

adverse decision which could, individually or in the aggregate, have a Material
Adverse Effect or which in any manner draws into question the validity or
enforceability of this Agreement or the other Loan Documents.

 

SECTION 4.6                          Compliance with ERISA.  The transactions
contemplated by the Loan Documents will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject the Administrative Agent or the Banks to any tax or
penalty for prohibited transactions imposed under Section 4975 of the Code or
Section 502(i) of ERISA.

 

SECTION 4.7                          Environmental Matters.  The Borrower and
EQR each conducts reviews of the effect of Environmental Laws on the business,
operations and properties of the Borrower, EQR and Consolidated Subsidiaries of
either or both when necessary in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
owned, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

SECTION 4.8                          Taxes.  United States Federal income tax
returns of the Borrower, EQR and their Consolidated Subsidiaries have been
prepared and filed through the fiscal year ended December 31, 2003.  The
Borrower, EQR and their Consolidated Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower, EQR or any Consolidated
Subsidiary, except such taxes, if any, as are reserved against in accordance
with GAAP, such taxes as are being contested in good faith by appropriate
proceedings or such taxes, the failure to make payment of which when due and
payable will not have, in the aggregate, a Material Adverse

 

48

--------------------------------------------------------------------------------


 

Effect. The charges, accruals and reserves on the books of the Borrower, EQR and
their Consolidated Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of the Borrower, adequate.

 

SECTION 4.9                          Full Disclosure.  All information
heretofore furnished by the Borrower to the Administrative Agent or any Bank for
purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified.  The
Borrower has disclosed to the Administrative Agent, in writing any and all facts
existing on the Closing Date which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.

 

SECTION 4.10                    Solvency.  On the Closing Date and after giving
effect to the transactions contemplated by the Loan Documents occurring on the
Closing Date, the Borrower will be Solvent.

 

SECTION 4.11                    Use of Proceeds; Margin Regulations.  All
proceeds of the Loans will be used by the Borrower only in accordance with the
provisions hereof.  No part of the proceeds of any Loan will be used by the
Borrower to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock in any manner that might
violate the provisions of Regulations T, U or X of the Federal Reserve Board. 
Neither the making of any Loan nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulations T, U or X of the Federal
Reserve Board.

 

SECTION 4.12                    Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of any Loan Document
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect.

 

SECTION 4.13                    Investment Company Act; Public Utility Holding
Company Act.  Neither the Borrower, EQR nor

 

49

--------------------------------------------------------------------------------


 

any Consolidated Subsidiary is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (y) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or (z) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money or otherwise obtain extensions of credit.

 

SECTION 4.14                    Principal Offices.  As of the Closing Date, the
principal office, chief executive office and principal place of business of the
Borrower is Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

 

SECTION 4.15                    REIT Status.  For the fiscal year ended
December 31, 2004, EQR qualified and EQR intends to continue to qualify as a
real estate investment trust under the Code.

 

SECTION 4.16                    No Default.  No Event of Default or, to the best
of the Borrower’s knowledge, Default exists and the Borrower is not in default
in any material respect beyond any applicable grace period under or with respect
to any other material agreement, instrument or undertaking to which it is a
party or by which it or any of its property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.

 

SECTION 4.17                    Compliance With Law.  To the Borrower’s
knowledge, the Borrower and each of the Real Property Assets are in compliance
with all laws, rules, regulations, orders, judgments, writs and decrees,
including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely to have a Material Adverse Effect.

 

SECTION 4.18                    Organizational Documents.  The documents
delivered pursuant to Section 3.1(f) constitute, as of the Closing Date, all of
the organizational documents (together with all amendments and modifications
thereof) of the Borrower and EQR.   The Borrower represents that it has
delivered to the Administrative Agent true, correct and complete copies, as of
the Closing Date, of each of the documents set forth in this Section 4.18,
except for exhibits to the Borrower’s partnership agreement identifying

 

50

--------------------------------------------------------------------------------


 

the current list of partners which, with the permission of the Banks, have been
omitted therefrom.

 

SECTION 4.19                    Qualifying Unencumbered Properties.  As of
June 30, 2005, each Property listed on Exhibit D as a Qualifying Unencumbered
Property (i) is Raw Land, a Property with Development Activity or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money).  All of the information set forth on Exhibit D is true and
correct in all material respects.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

 

SECTION 5.1                          Information.  The Borrower will deliver to
each of the Banks:

 

(a)                                  as soon as available and in any event
within five (5) Domestic Business Days after the same is filed with the
Securities and Exchange Commission (but in no event later than 125 days after
the end of each fiscal year of the Borrower) a consolidated balance sheet of the
Borrower, EQR and their Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of Borrower’s and EQR’s operations
and consolidated statements of Borrower’s and EQR’s cash flow for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all

 

51

--------------------------------------------------------------------------------


 

reported on in a manner acceptable to the Securities and Exchange Commission on
Borrower’s and EQR’s Form 10K and reported on by Ernst & Young LLP or other
independent public accountants of nationally recognized standing;

 

(b)                                 as soon as available and in any event within
five (5) Domestic Business Days after the same is filed with the Securities and
Exchange Commission (but in no event later than 80 days after the end of each of
the first three quarters of each fiscal year of the Borrower and EQR), (i) a
consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such quarter and for the portion of the
Borrower’s or EQR’s fiscal year ended at the end of such quarter, all reported
on in the form provided to the Securities and Exchange Commission on Borrower’s
and EQR’s Form 10Q, and (ii) and such other information reasonably requested by
the Administrative Agent or any Bank;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of the chief financial officer, the chief accounting officer or
treasurer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.8 on the date of such financial statements;
(ii) certifying (x) that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower on the dates and for the periods indicated, on the basis of GAAP, with
respect to the Borrower subject, in the case of interim financial statements, to
normally recurring year-end adjustments, and (y) that such officer has reviewed
the terms of the Loan Documents and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the business and condition of
the Borrower during the period beginning on the date through which the last such
review was made pursuant to this Section 5.1(c) (or, in the case of the first
certification pursuant to this Section 5.1(c), the Closing Date) and ending on a
date not more than ten (10) Domestic Business Days prior to the date of such
delivery and that (1) on the basis of such financial statements and such review
of the Loan Documents, no Event of Default existed under Section 6.1(b) with
respect to Sections 5.8 and 5.9 at or as of the date of said financial
statements, and (2) on the basis of such review of the Loan

 

52

--------------------------------------------------------------------------------


 

Documents and the business and condition of the Borrower, to the best knowledge
of such officer, as of the last day of the period covered by such certificate no
Default or Event of Default under any other provision of Section 6.1 occurred
and is continuing or, if any such Default or Event of Default has occurred and
is continuing, specifying the nature and extent thereof and the action the
Borrower proposes to take in respect thereof.  Such certificate shall set forth
the calculations required to establish the matters described in clauses (1) and
(2) above;

 

(d)                                 (i) within five (5) Domestic Business Days
after any officer of the Borrower obtains knowledge of any Default or Event of
Default, if such Default or Event of Default is then continuing, a certificate
of the chief financial officer, the chief accounting officer, treasurer,
controller, or other executive officer of the Borrower setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto; and (ii) promptly and in any event within five (5) Domestic
Business Days after the Borrower obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against the Borrower
or the Real Property Assets as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, is likely to
individually or in the aggregate, result in a Material Adverse Effect, and (y)
any other event, act or condition which is likely to result in a Material
Adverse Effect;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of EQR generally, copies of all financial statements, reports and
proxy statements so mailed;

 

(f)                                    promptly upon the filing thereof and to
the extent that the same are not publicly available, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) (other than the exhibits thereto, which exhibits will be provided
upon request therefor by any Bank) which EQR shall have filed with the
Securities and Exchange Commission;

 

(g)                                 Promptly and in any event within thirty (30)
days, if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to

 

53

--------------------------------------------------------------------------------


 

any Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, and in the case of clauses (i) through (vii) above, which event
could result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

(h)                                 promptly and in any event within ten
(10) days after the Borrower obtains actual knowledge of any of the following
events, a certificate of the Borrower, executed by an officer of the Borrower,
specifying the nature of such condition, and the Borrower’s or, if the Borrower
has actual knowledge thereof, the Environmental Affiliate’s proposed initial
response thereto:  (i) the receipt by the Borrower, or, if the Borrower has
actual knowledge thereof, any of the Environmental Affiliates of any
communication (written or oral), whether from a governmental authority, citizens
group, employee or otherwise, that alleges that the Borrower, or, if the
Borrower has actual knowledge thereof, any of the Environmental Affiliates, is
not in compliance with applicable Environmental Laws, and such noncompliance is
likely to have a Material Adverse Effect, (ii) the Borrower

 

54

--------------------------------------------------------------------------------


 

shall obtain actual knowledge that there exists any Environmental Claim pending
against the Borrower or any Environmental Affiliate and such Environmental Claim
is likely to have a Material Adverse Effect or (iii) the Borrower obtains actual
knowledge of any release, emission, discharge or disposal of any Material of
Environmental Concern that is likely to form the basis of any Environmental
Claim against the Borrower or any Environmental Affiliate which in any such
event is likely to have a Material Adverse Effect;

 

(i)                                     promptly and in any event within five
(5) Domestic Business Days after receipt of any material notices or
correspondence from any company or agent for any company providing insurance
coverage to the Borrower relating to any loss which is likely to result in a
Material Adverse Effect, copies of such notices and correspondence; and

 

(j)                                     from time to time such additional
information regarding the financial position or business of the Borrower, EQR
and their Subsidiaries as the Administrative Agent, at the request of any Bank,
may reasonably request in writing.

 

SECTION 5.2                          Payment of Obligations.  Each of the
Borrower, EQR and their Consolidated Subsidiaries will pay and discharge, at or
before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

 

SECTION 5.3                          Maintenance of Property; Insurance; Leases.

 

(a)                                  The Borrower and/or EQR will keep, and will
cause each Consolidated Subsidiary to keep, all property useful and necessary in
its business, including without limitation the Real Property Assets (for so long
as it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and/or EQR shall maintain, or
cause to be maintained, insurance with such insurers, on such properties, in
such amounts and against such risks (excluding terrorist insurance and mold
insurance) as is consistent with insurance maintained by businesses of
comparable type and size in the industry, and furnish the Administrative Agent
satisfactory evidence thereof promptly upon Administrative Agent’s reasonable
request.

 

SECTION 5.4                          Conduct of Business and Maintenance of
Existence.  The Borrower and EQR will continue to engage in business of the same
general type as now conducted by the Borrower and EQR, and each will preserve,
renew and keep in full force and effect, its partnership and trust existence and
its respective rights, privileges and franchises necessary for the normal
conduct of business unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect.

 

SECTION 5.5                          Compliance with Laws.  The Borrower and EQR
will and will cause their Subsidiaries to comply in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to the Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose Administrative Agent or the Banks to any material
liability therefor.

 

SECTION 5.6                          Inspection of Property, Books and Records. 
Each of the Borrower and EQR will keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities in conformity with GAAP,
modified as required by this Agreement and applicable law; and will permit
representatives of any Bank at such Bank’s expense to visit and inspect any of
its properties, including without limitation the Real Property Assets, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers and independent public
accountants, all at such reasonable times during normal business hours, upon
reasonable prior notice and as often as may reasonably be desired. 
Administrative Agent shall coordinate any such

 

56

--------------------------------------------------------------------------------


 

visit or inspection to arrange for review by any Bank requesting any such visit
or inspection.

 

SECTION 5.7                          Intentionally Omitted.

 

SECTION 5.8                          Financial Covenants.

 

(a)                                  Indebtedness to Gross Asset Value. 
Borrower shall not permit the ratio of Indebtedness of Borrower and EQR
(excluding Indebtedness of Consolidated Subsidiaries or Investment Affiliates),
and Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and
Investment Affiliates to Gross Asset Value of Borrower and EQR to exceed 0.60:1
at any time.

 

(b)                                 Secured Debt to Gross Asset Value.  Borrower
shall not permit the ratio of Secured Debt of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Secured Debt of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR to exceed 0.40:1 at any
time.

 

(c)                                  Consolidated EBITDA to Fixed Charges
Ratio.  Borrower shall not permit the ratio of Consolidated EBITDA for the then
most recently completed twelve (12) month period to Fixed Charges for the then
most recently completed twelve (12) month period to be less than 1.50:1.

 

(d)                                 Unencumbered Pool.  Borrower shall not
permit the ratio of the Unencumbered Asset Value to outstanding Unsecured Debt
to be less than 1.50:1 at any time.

 

(e)                                  Permitted Holdings.  Borrower’s and EQR’s
primary business will be the ownership, operation and development of multifamily
residential property (including conversions to condominiums) and any other
business activities of Borrower, EQR and Subsidiaries of either or both will
remain incidental thereto.  Notwithstanding the foregoing, Borrower, EQR and
Subsidiaries of either or both may acquire or maintain Permitted Holdings if and
so long as the aggregate value of Permitted Holdings, whether held directly or
indirectly (but without duplication) by Borrower, EQR and/or their Subsidiaries,
does not exceed, at any time, thirty percent (30%) of Gross Asset Value of
Borrower and EQR as a whole.

 

57

--------------------------------------------------------------------------------


 

(f)                                    Calculation.  Each of the foregoing
ratios and financial requirements shall be calculated as of the last day of each
Fiscal Quarter.

 

SECTION 5.9                          Restriction on Fundamental Changes.

 

(a)                                  Neither the Borrower nor EQR shall enter
into any merger or consolidation, unless (i) either (x) the Borrower or EQR is
the surviving entity, or (y) the individuals constituting EQR’s Board of
Trustees immediately prior to such merger or consolidation represent a majority
of the surviving entity’s Board of Directors or Board of Trustees after such
merger or consolidation, and (ii) the entity which is merged with Borrower or
EQR is predominantly in the commercial real estate business.

 

(b)                                 The Borrower shall not amend its agreement
of limited partnership or other organizational documents in any manner that
would have a Material Adverse Effect without the Administrative Agent’s consent,
which shall not be unreasonably withheld.  EQR shall not amend its declaration
of trust, by-laws, or other organizational documents in any manner that would
have a Material Adverse Effect without the Administrative Agent’s consent, which
shall not be unreasonably withheld.

 

(c)                                  The Borrower shall deliver to
Administrative Agent copies of all amendments to its agreement of limited
partnership or to EQR’s declaration of trust, by-laws, or other organizational
documents simultaneously with the first delivery of financial statements
referred to in Sections 5.1(a) or (b) above following the effective date of any
such amendment.

 

SECTION 5.10                    Changes in Business.  Except for Permitted
Holdings, neither the Borrower nor EQR shall enter into any business which is
substantially different from that conducted by the Borrower or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents.  The Borrower shall carry on its business operations through the
Borrower and its Subsidiaries and Investment Affiliates.

 

SECTION 5.11                    Margin Stock.  None of the proceeds of any Loan
will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock in any manner
that might

 

58

--------------------------------------------------------------------------------


 

violate the provisions of Regulations T, U or X of the Federal Reserve Board.

 

SECTION 5.12                    Intentionally Omitted.

 

SECTION 5.13                    EQR Status.

 

(a)                                  Status. EQR shall at all times (i) remain a
publicly traded company listed on the New York Stock Exchange or another
national stock exchange located in the United States and (ii) maintain its
status as a self-directed and self-administered real estate investment trust
under the Code.

 

(b)                                 Indebtedness.  EQR shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(1)                                  the Obligations; and

 

(2)                                  Indebtedness which, after giving effect
thereto, may be incurred or may remain outstanding without giving rise to an
Event of Default or Default.

 

(c)                                  Disposal of Partnership Interests.  EQR
will not directly or indirectly convey, sell, transfer, assign, pledge or
otherwise encumber or dispose of any of its partnership interests in Borrower,
except for the reduction of EQR’s interest in the Borrower arising from
Borrower’s issuance of partnership interests in the Borrower or the retirement
of preference units by Borrower.

 

ARTICLE VI

 

DEFAULTS

 

SECTION 6.1                          Events of Default.  If one or more of the
following events (“Events of Default”) shall have occurred and be continuing:

 

(a)                                  the Borrower shall fail to pay when due any
principal of any Loan, or the Borrower shall fail to pay when due interest on
any Loan or any fees or any other amount payable hereunder and the same shall
continue for a period of five (5) days after the same becomes due;

 

59

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall fail to observe or
perform any covenant contained in Section 5.8, Section 5.9, Section 5.11 or
Section 5.13;

 

(c)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
covered by clause (a), (b), (e), (f), (g), (h), (j), (n) or (o) of this
Section 6.1) for 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent, or if such default is of such a nature
that it cannot with reasonable effort be completely remedied within said period
of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided Borrower commences such cure within said thirty
(30) day period and diligently prosecutes same, until completion, but in no
event shall such extended period exceed ninety (90) days;

 

(d)                                 any representation, warranty, certification
or statement made or deemed made by the Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
(or deemed made) and the defect causing such representation or warranty to be
incorrect when made (or deemed made) is not removed within thirty (30) days
after written notice thereof from Administrative Agent to Borrower;

 

(e)                                  the Borrower, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $50,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Debt; or the Borrower, EQR, any Subsidiary or any
Investment Affiliate shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further

 

60

--------------------------------------------------------------------------------


 

requirement of notice or lapse of time) the holder or holders thereof, or any
trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;

 

(f)                                    the Borrower or EQR shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or admit in writing its inability to pay its debts as such debts
become due, or shall take any action to authorize any of the foregoing;

 

(g)                                 an involuntary case or other proceeding
shall be commenced against the Borrower or EQR seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower
or EQR under the federal bankruptcy laws as now or hereafter in effect;

 

(h)                                 one or more final, non-appealable judgments
or decrees (or one or more judgments which is/are not stayed pending appeal) in
an aggregate amount of Fifty Million Dollars ($50,000,000) or more shall be
entered by a court or courts of competent jurisdiction against the Borrower, EQR
or any of their respective Consolidated Subsidiaries (other than any judgment as
to which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing) and (i) any such judgments or decrees shall
not be stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;

 

61

--------------------------------------------------------------------------------


 

(i)                                     there shall be a change in the majority
of the Board of Directors or Board of Trustees of EQR during any twelve (12)
month period, excluding any change in directors or trustees resulting from (w)
the retirement of any director or trustee as a result of compliance with any
written policy of EQR requiring retirement from the Board upon reaching the age
specified in such policy, (x) the death or disability of any director or
trustee, or (y) satisfaction of any requirement for the majority of the members
of the board of directors or trustees of EQR to qualify under applicable law as
independent directors or trustees or (z) the replacement of any director or
trustee who is an officer or employee of EQR or an affiliate of EQR with any
other officer or employee of EQR or an affiliate of EQR;

 

(j)                                     any Person (including affiliates of such
Person) or “group” (as such term is defined in applicable federal securities
laws and regulations) shall acquire more than thirty percent (30%) of the common
shares of EQR;

 

(k)                                  intentionally omitted;

 

(l)                                     any Termination Event with respect to a
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan and the insufficiency of any and all
other Plans with respect to which such a Termination Event shall have occurred
and be continuing (or, in the case of a Multiemployer Plan with respect to which
a Termination Event described in clause (ii) of the definition of Termination
Event shall have occurred and be continuing, the liability of the Borrower) is
equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;

 

(m)                               any member of the ERISA Group shall commit a
failure described in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code
and the amount of the lien determined under Section 302(f)(3) of ERISA or
Section 412(n)(3) of the Code that could reasonably be expected to be imposed on
any member of the ERISA Group or their assets in respect of such failure shall
be equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;

 

62

--------------------------------------------------------------------------------


 

(n)                                 at any time, for any reason the Borrower or
EQR seeks to repudiate its obligations under any Loan Document; or

 

(o)                                 a default beyond any applicable notice or
grace period under any of the other Loan Documents.

 

SECTION 6.2                          Rights and Remedies.

 

(a)                                  Upon the occurrence of any Event of Default
described in Sections 6.1(f) or (g), the Commitments shall immediately terminate
and the unpaid principal amount of, and any and all accrued interest on, the
Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, subject to the provisions of Section 6.2(b), the Administrative
Agent may (and upon the demand of the Required Banks shall), by written notice
to the Borrower, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity or under any
of the other Loan Documents, declare the Commitments terminated and the unpaid
principal amount of and any and all accrued and unpaid interest on the Loans and
any and all accrued fees and other Obligations hereunder to be, and the same
shall thereupon be, immediately due and payable with all additional interest
from time to time accrued thereon and (except as otherwise as provided in the
Loan Documents) without presentation, demand, or protest or other requirements
of any kind (including, without limitation, valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent and the Banks each agree that any exercise or enforcement of the rights
and remedies granted to the Administrative Agent or the Banks under this

 

63

--------------------------------------------------------------------------------


 

Agreement or at law or in equity with respect to this Agreement or any other
Loan Documents shall be commenced and maintained by the Administrative Agent on
behalf of the Administrative Agent and/or the Banks.  The Administrative Agent
shall act at the direction of the Required Banks in connection with the exercise
of any and all remedies at law, in equity or under any of the Loan Documents or,
if the Required Banks are unable to reach agreement within thirty (30) days of
commencement of discussions, then, from and after an Event of Default and the
the end of such thirty (30) day period, the Administrative Agent may pursue such
rights and remedies as it may determine if it shall reasonably determine that
the same shall be in the best interests of the Banks, taken as a whole.

 

SECTION 6.3                          Notice of Default.  The Administrative
Agent shall give notice to the Borrower under Section 6.1(c) promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.  The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower or any court or
governmental agency referring to this Agreement or the other Loan Documents,
describing such event or condition.  Should Administrative Agent receive notice
of the occurrence of a Default or Event of Default expressly stating that such
notice is a notice of a Default or Event of Default, or should Administrative
Agent send Borrower a notice of Default or Event of Default, Administrative
Agent shall promptly give notice thereof to each Bank.

 

SECTION 6.4                          Distribution of Proceeds after Default. 
Notwithstanding anything contained herein to the contrary, from and after an
Event of Default, to the extent proceeds are received by Administrative Agent,
such proceeds will be distributed to the Banks pro rata in accordance with the
unpaid principal amount of the Loans.

 

64

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.1                          Appointment and Authorization.  Each Bank
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with all such powers and discretion as are
reasonably incidental thereto. Except as set forth in Sections 7.8 and 7.9
hereof, the provisions of this Article VII are solely for the benefit of
Administrative Agent and the Banks, and Borrower shall not have any right to
rely on or enforce any of the provisions of this Article VII.  In performing its
functions and duties under this Agreement, Administrative Agent shall act solely
as an agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for the
Borrower.

 

SECTION 7.2                          Agency and Affiliates. Bank of America,
N.A. shall have the same rights and powers under this Agreement as any other
Bank and may exercise or refrain from exercising the same as though it were not
the Administrative Agent, and Bank of America, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower, EQR or any Subsidiary or affiliate of the Borrower
as if it were not the Administrative Agent hereunder, and the term “Bank” and
“Banks” shall include Bank of America, N.A. in its individual capacity.

 

SECTION 7.3                          Action by Administrative Agent.  The
obligations of the Administrative Agent hereunder are only those expressly set
forth herein.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action with respect to
any Default or Event of Default, except as expressly provided in Article VI. 
The duties of Administrative Agent shall be administrative in nature.  Subject
to the provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall
administer the Loans in the same manner as it administers its own loans.

 

SECTION 7.4                          Consultation with Experts.  As between
Administrative Agent and the Banks, the Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for

 

65

--------------------------------------------------------------------------------


 

any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

 

SECTION 7.5                          Liability of the Agents.  As between the
Agents and the Banks, none of the Agents nor any of their affiliates nor any of
their directors, officers, agents or employees, shall be liable for any action
taken or not taken by any of them in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or wilful misconduct.  As between the Agents and the Banks, none of
the Agents nor any of their directors, officers, agents or employees, shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower, except with respect to payment of
principal and interest; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith.  As between the Agents and the Banks, the Agents shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, or similar
writing) believed by them to be genuine or to be signed by the proper party or
parties.

 

SECTION 7.6                          Indemnification.  Each Bank shall, ratably
in accordance with its Commitment, indemnify the Agents and their affiliates and
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower), against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitee’s gross negligence or wilful misconduct) that such indemnitee may
suffer or incur in connection with its duties as Administrative Agent,
documentation agent or syndication agent under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder as
Administrative Agent, documentation agent or syndication agent.  In the event
any Agents shall, subsequent to their receipt of indemnification payment(s) from
Banks in accordance with this Section, recoup any amount from the Borrower, or
any other party liable therefor in connection

 

66

--------------------------------------------------------------------------------


 

with such indemnification, the applicable Agent shall reimburse the Banks which
previously made the payment(s) pro rata, based upon the actual amounts which
were theretofore paid by each Bank.  The applicable Agent shall reimburse such
Banks so entitled to reimbursement within two (2) Domestic Business Days after
its receipt of such funds from the Borrower or such other party liable therefor.

 

SECTION 7.7                          Credit Decision.  Each Bank acknowledges
that it has, independently and without reliance upon the Agents or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Bank also acknowledges that it will, independently and without reliance upon the
Agents or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement.

 

SECTION 7.8                          Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving notice thereof to the
Banks and the Borrower, and the Administrative Agent shall resign in the event
the Commitment of the Bank serving as the Administrative Agent is reduced to
less than $10,000,000.  Upon any such resignation, the Required Banks shall have
the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall, provided no Event of Default has occurred and is
then continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed.  If no successor Administrative Agent shall
have been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, who shall act until the Required Banks shall
appoint a successor Administrative Agent.  In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the

 

67

--------------------------------------------------------------------------------


 

retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.  For gross negligence or
willful misconduct, as determined by the Required Banks (excluding for such
determination the Bank serving as Administrative Agent in its capacity as a
Bank), the Administrative Agent may be removed at any time by giving at least
thirty (30) Domestic Business Days prior written notice to the Administrative
Agent and Borrower.  Such resignation or removal shall take effect upon the
acceptance of appointment by a successor Administrative Agent, in accordance
with the provisions of this Section 7.8.

 

SECTION 7.9                          Consents and Approvals.  All communications
from Administrative Agent to the Banks requesting the Banks’ determination,
consent, approval or disapproval (i) shall be given in the form of a written
notice to each Bank, (ii) shall be accompanied by a description of the matter or
item as to which such determination, approval, consent or disapproval is
requested, or shall advise each Bank where such matter or item may be inspected,
or shall otherwise describe the matter or issue to be resolved, (iii) shall
include, if reasonably requested by a Bank and to the extent not previously
provided to such Bank, written materials and a summary of all oral information
provided to Administrative Agent by Borrower in respect of the matter or issue
to be resolved, (iv) shall include Administrative Agent’s recommended course of
action or determination in respect thereof and (v) shall include, in boldface
type, a statement that if any Bank does not respond to such request within ten
(10) Domestic Business Days and provide a written explanation of the reasons
behind any objection, such Lender shall be deemed to have approved of or
consented to, as applicable, the recommendation or determination of the
Administrative Agent described in such request.  Each Bank shall reply promptly,
but in any event within ten (10) Domestic Business Days after receipt of the
request therefor from Administrative Agent (the “Bank Reply Period”).  Unless a
Bank shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent within the Bank Reply
Period, such Bank shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions

 

68

--------------------------------------------------------------------------------


 

requiring the approval of the Required Banks or all the Banks, Administrative
Agent shall submit its recommendation or determination for approval of or
consent to such recommendation or determination to all Banks and upon receiving
the required approval or consent shall follow the course of action or
determination of the Required Banks (and each non-responding Bank shall be
deemed to have concurred with such recommended course of action) or all the
Banks, as the case may be.

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

SECTION 8.1                          Basis for Determining Interest Rate
Inadequate or Unfair.  If on or prior to the first day of any Interest Period
for any Euro-Dollar Borrowing:

 

(a)                                  the Administrative Agent determines in good
faith that deposits in dollars (in the applicable amounts) are not being offered
in the relevant market for such Interest Period, or

 

(b)                                 Banks having 50% or more of the aggregate
amount of the Commitments advise the Administrative Agent that the Euro-Dollar
Rate, as determined by the Administrative Agent will not adequately and fairly
reflect the cost to each such Bank of funding its Euro-Dollar Loans for such
Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended.  Unless
the Borrower notifies the Administrative Agent at least two Domestic Business
Days before the date of any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.  For purposes of
Section 8.1(b), in determining whether the Euro-Dollar Rate, as determined by
Administrative Agent, will not adequately and fairly reflect the cost to any
Bank of funding its Euro-Dollar Loans for such Interest Period, such
determination will be based solely on the ability of such Bank to obtain

 

69

--------------------------------------------------------------------------------


 

matching funds in the London interbank market at a reasonably equivalent rate.

 

SECTION 8.2                          Illegality.  If, on or after the date of
this Agreement, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Euro-Dollar Lending Office) with any
request or directive (whether or not having the force of law) made after the
Closing Date of any such authority, central bank or comparable agency shall make
it unlawful for any Bank (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans, the Administrative Agent shall forthwith give
notice thereof to the other Banks and the Borrower, whereupon until such Bank
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Bank to make
Euro-Dollar Loans, shall be suspended.  With respect to Euro-Dollar Loans,
before giving any notice to the Administrative Agent pursuant to this Section,
such Bank shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank.  If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Borrower shall be deemed to have delivered a Notice of Interest Rate
Election and such Euro-Dollar Loan shall be converted as of such date to a Base
Rate Loan (without payment of any amounts that Borrower would otherwise be
obligated to pay pursuant to Section 2.13 hereof with respect to Loans converted
pursuant to this Section 8.2) in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.

 

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Domestic
Business Day’s notice to the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the Administrative Agent, to offer to purchase the
Commitments of such Bank for an amount equal to such Bank’s outstanding

 

70

--------------------------------------------------------------------------------


 

Loans and all amounts due such Bank hereunder (including, without limitation,
interest, Facility Fees, Unused Fees, Upfront Fees and all amounts payable
pursuant to Section 2.13), and to become a Bank hereunder, or obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest thereon, Facility Fees and all other amounts due such Bank hereunder
(including, without limitation, amounts payable pursuant to Section 2.13), upon
which event, such Bank’s Commitments shall be deemed to be cancelled pursuant to
Section 2.11(e).  Any Bank subject to this paragraph shall retain the benefits
of Sections 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

 

SECTION 8.3                          Increased Cost and Reduced Return.

 

(a)                                  If, on or after the date hereof in the case
of Loans made pursuant to Section 2.1, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by

 

71

--------------------------------------------------------------------------------

 


 

an amount deemed by such Bank to be material, then, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), the Borrower shall pay
to such Bank such additional amount or amounts (based upon a reasonable
allocation thereof by such Bank to the Euro-Dollar Loans made by such Bank
hereunder) as will compensate such Bank for such increased cost or reduction to
the extent such Bank generally imposes such additional amounts on other
borrowers of such Bank in similar circumstances.

 

(b)           If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank any request
or directive regarding capital adequacy (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount
reasonably deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction to the extent such Bank
generally imposes such additional amounts on other borrowers of such Bank in
similar circumstances.

 

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.  If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such

 

72

--------------------------------------------------------------------------------


 

Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to the date upon
which such Bank actually notified Borrower of the occurrence of such event.  A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error.  In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

 

(d)           If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Domestic Business
Day’s notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Unused Fees, Upfront Fees and all amounts payable pursuant to Section 2.13 and
this Section 8.3), and to become a Bank hereunder, or to obtain the agreement of
one or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Unused Fees, Upfront Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.3), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(e).  Any Bank subject
to this Section 8.3(d) shall retain the benefits of Sections 8.3, 8.4 and 9.3
for the period prior to such purchase or cancellation.

 

SECTION 8.4         Taxes.

 

(a)           Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision

 

73

--------------------------------------------------------------------------------


 

thereof and, in the case of each Bank, taxes imposed on its income, and
franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”).  If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 8.4) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.1, the original or a certified copy of a
receipt evidencing payment thereof.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto.  This indemnification shall be made within 15 days from the
date such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

 

74

--------------------------------------------------------------------------------


 

(d)           Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with an Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Code, that it is entitled to an exemption
from United States backup withholding tax.  If the form provided by a Bank at
the time such Bank first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from “Non-Excluded Taxes” as defined in
Section 8.4(a).

 

(e)           For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

 

(f)            If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of

 

75

--------------------------------------------------------------------------------


 

its Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Bank, is not otherwise disadvantageous to such Bank.

 

(g)           If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Domestic Business
Day’s notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Unused Fees, Upfront Fees, and all amounts payable pursuant to Section 2.13 and
this Section 8.4), and to become a Bank hereunder, or to obtain the agreement of
one or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Unused Fees, Upfront Fees, and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.4), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(c).  Any Bank subject
to this Section 8.4(d) shall retain the benefits of Sections 8.3, 8.4 and 9.3
for the period prior to such purchase or cancellation.

 

SECTION 8.5         Base Rate Loans Substituted for Affected Euro-Dollar Loans. 
If (i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

 

(a)           Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest

 

76

--------------------------------------------------------------------------------


 

and principal shall be payable contemporaneously with the related Euro-Dollar
Loans of the other Banks), and

 

(b)           after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and

 

(c)           Borrower will not be required to make any payment which would
otherwise be required by Section 2.13 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1         Notices.  All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party:  (x) in the case of the Borrower or the Administrative
Agent, at its address, or facsimile number set forth on the signature
pages hereof with a duplicate copy thereof, in the case of the Borrower, to the
Borrower, at Equity Residential, Two North Riverside Plaza, Suite 400, Chicago,
Illinois 60606, Attn: General Counsel, and to DLA Piper Rudnick Gray Cary US
LLP, 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James
M. Phipps, Esq., (y) in the case of any Bank, at its address, or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address, or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
and, if such party is the Borrower or the Administrative Agent, the Banks.  Each
such notice, request or other communication shall be effective (i) if given by
facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage

 

77

--------------------------------------------------------------------------------


 

prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received. The Administrative Agent shall promptly notify the Banks of any
change in the address of the Borrower or the Administrative Agent.

 

SECTION 9.2         No Waivers.  No failure or delay by the Administrative Agent
or any Bank in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 9.3         Expenses; Indemnification.

 

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including reasonable fees and
disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom LLP), in
connection with the preparation of this Agreement, the Loan Documents and the
documents and instruments referred to therein, and any waiver or consent
hereunder or any amendment hereof or any Default or Event of Default or alleged
Default or Event of Default, (ii) all reasonable fees and disbursements of
special counsel Skadden, Arps, Slate, Meagher & Flom LLP in connection with the
syndication of the Loans and (iii) if an Event of Default occurs, all reasonable
out-of-pocket expenses incurred by the Administrative Agent and each Bank (the
Administrative Agent shall promptly submit any expenses of any of the Banks to
Borrower for reimbursement), including fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this
subsection (a)(iii) shall be limited to the reasonable non-duplicative fees and
disbursements of (A) counsel for Administrative Agent, and (B) counsel for all
of the Banks as a group; and provided, further, that all other

 

78

--------------------------------------------------------------------------------


 

costs and expenses for which Borrower is obligated under this
subsection (a)(iii) shall be limited to the reasonable non-duplicative costs and
expenses of Administrative Agent.  For purposes of this Section 9.3(a)(iii),
(1) counsel for Administrative Agent shall mean a single outside law firm
representing Administrative Agent, and (2) counsel for all of the Banks as a
group shall mean a single outside law firm representing such Banks as a group
(which law firm may or may not be the same law firm representing Administrative
Agent).

 

(b)           The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower, EQR or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower, EQR or any of the Environmental Affiliates,
including, without limitation, all on-site and off-site activities of Borrower
or any Environmental Affiliate involving Materials of Environmental Concern,
(iv) the breach of any environmental representation or warranty set forth
herein, but excluding those liabilities, losses, damages, costs and expenses
(a) for which such Indemnitee has been compensated pursuant to the terms of this
Agreement, (b) incurred solely by reason of the gross negligence, wilful
misconduct, bad faith or fraud of any Indemnitee as finally determined by a
court of competent jurisdiction, (c) violations of Environmental Laws relating
to a Property which are caused by the act or omission of such Indemnitee after
such Indemnitee takes possession of such Property or (d) any liability of such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly

 

79

--------------------------------------------------------------------------------


 

set forth in the Loan Documents.  In addition, the indemnification set forth in
this Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent or any Bank shall be solely in his or her respective
capacity as such director, officer, agent or employee.  The Borrower’s
obligations under this Section shall survive the termination of this Agreement
and the payment of the Obligations.

 

SECTION 9.4         Sharing of Set-Offs.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, to set off and to
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness at any time held or owing by
such Bank (including, without limitation, by branches and agencies of such Bank
wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations of the Borrower then due and payable to such
Bank under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank.  Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it, which is greater than the proportion received by
any other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Notes held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Notes held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Notes.  The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Note, whether or not acquired

 

80

--------------------------------------------------------------------------------


 

pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with the Borrower, waive its right
to set off contained herein or granted by law and any such written waiver shall
be effective against such Bank under this Section 9.4.

 

SECTION 9.5         Amendments and Waivers.  Any provision of this Agreement or
the Notes or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Administrative Agent in its capacity
as Administrative Agent are affected thereby, by the Administrative Agent);
provided that no such amendment or waiver with respect to this Agreement, the
Notes or any other Loan Documents shall, unless signed by all the Banks,
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the Guaranty or
any Down REIT Guaranty, (vi) modify the definition of “Required Banks”, or
(vii) modify the provisions of this Section 9.5.

 

SECTION 9.6         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

 

81

--------------------------------------------------------------------------------


 

(b)           Any Bank may at any time grant (i) prior to the occurrence of an
Event of Default, to an existing Bank or one or more banks, finance companies,
insurance companies or other financial institutions in minimum amounts of not
less than $5,000,000 (or any lesser amount in the case of participations to an
existing Bank) (it being understood that no Bank may hold Commitments of which
less than $10,000,000 in the aggregate is for its own account, unless its
Commitments shall have been reduced to zero) and (ii) after the occurrence and
during the continuance of an Event of Default, to any Person in any amount (in
each case, a “Participant”), participating interests in its Commitment or any or
all of its Loans, with (and subject to) the consent of, provided that no Event
of Default shall have occurred and be continuing, the Borrower, which consent
shall not be unreasonably withheld or delayed.  The Administrative Agent shall
be notified by any such Bank of any such participation prior to the same
becoming effective. Any participation made during the continuation of an Event
of Default shall not be affected by the subsequent cure of such Event of
Default.  In the event of any such grant by a Bank of a participating interest
to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the consent of the
Participant.  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article VIII with respect to its participating interest. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of, and subject to the
restrictions with respect to, a participating interest granted in accordance
with this subsection (b).

 

82

--------------------------------------------------------------------------------


 

(c)           Any Bank may at any time assign to (i) prior to the occurrence of
an Event of Default, (A) an existing Bank, (B) one or more banks, finance
companies, insurance or other financial institutions which (1) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent and (2) has total assets
in excess of Ten Billion Dollars ($10,000,000,000), or (C) with the prior
consent and approval of the Administrative Agent and Borrower, a wholly-owned
affiliate of such transferor Bank if such transferor Bank then meets the
requirements of clause (i)(B) or, if such transferor Bank’s parent then meets
the requirements of clause (i)(B), a wholly-owned affiliate of such parent, in
each case in minimum amounts of not less than Ten Million Dollars ($10,000,000)
and integral multiples of One Million Dollars ($1,000,000) thereafter (or any
lesser amount in the case of assignments to an existing Bank) (it being
understood that no Bank may hold Commitments of less than $10,000,000 in the
aggregate, unless its Commitments shall have been reduced to zero) and
(ii) after the occurrence and during the continuance of an Event of Default, to
any Person in any amount (in each case, an “Assignee”), all or a proportionate
part of all, of its rights and obligations under this Agreement, the Notes and
the other Loan Documents, and, in either case, such Assignee shall assume such
rights and obligations, pursuant to a Transfer Supplement in substantially the
form of Exhibit ”C” hereto executed by such Assignee and such transferor Bank,
with (and subject to) the consent of the Administrative Agent and, provided that
no Event of Default shall have occurred and be continuing, the Borrower, which
consent shall not be unreasonably withheld or delayed; provided that if an
Assignee is an affiliate of such transferor Bank which meets the requirements of
clause (i)(B) above or was a Bank immediately prior to such assignment, no such
consent shall be required.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and no further consent or action by any party shall be required and
the transferor Bank shall be released from its obligations hereunder to a
corresponding extent.  Upon the consummation of any assignment pursuant to this
subsection (c), the transferor

 

83

--------------------------------------------------------------------------------


 

Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $2,500 provided that such fee shall be paid by the Assignee if such
assignment is required by Section 8.2, 8.3 or 8.4.  If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.4.  Any assignment made during the
continuation of an Event of Default shall not be affected by any subsequent cure
of such Event of Default.

 

(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank.  No such assignment
shall release the transferor Bank from its obligations hereunder.

 

(e)           No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

 

SECTION 9.7         Collateral.  Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

SECTION 9.8         Governing Law; Submission to Jurisdiction.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

84

--------------------------------------------------------------------------------


 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of Illinois or of the
United States of America for the Northern District of Illinois, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof.  The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below.  The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.  Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower in
any other jurisdiction.

 

SECTION 9.9         Counterparts; Integration; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

 

SECTION 9.10       WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY

 

85

--------------------------------------------------------------------------------


 

LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.11       Survival.  All indemnities set forth herein (including,
without limitation, Sections 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.

 

SECTION 9.12       Domicile of Loans.  Each Bank may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.

 

SECTION 9.13       Limitation of Liability.  No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

SECTION 9.14       Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower and to EQR pursuant to the Guaranty
and to any Down REIT Guarantor pursuant to any Down REIT Guaranty.
Notwithstanding the foregoing, no recourse under or upon any obligation,
covenant, or agreement contained in this Agreement shall be had against any
officer, director, shareholder or employee of the Borrower or any officer,
director, shareholder or employee of EQR except in the event of fraud or
misappropriation of funds on the part of such officer, director, shareholder or
employee.

 

SECTION 9.15       Confidentiality.  The Administrative Agent and each Bank
shall use reasonable efforts to assure that information about Borrower, EQR and
its Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the

 

86

--------------------------------------------------------------------------------


 

purposes of this Agreement and shall not be divulged to any Person other than
the Administrative Agent, the Banks, and their affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan, this
Agreement, the Loan Documents and the extension of credit hereunder, except: 
(a) to their attorneys and accountants, (b) in connection with the enforcement
of the rights and exercise of any remedies of the Administrative Agent and the
Banks hereunder and under the other Loan Documents, (c) in connection with
assignments and participations and the solicitation of prospective assignees and
participants referred to in Section 9.6 hereof, who have agreed in writing to be
bound by a confidentiality agreement substantially equivalent to the terms of
this Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Administrative Agent or any
Bank or by any applicable law, rule, regulation or judicial process.

 

SECTION 9.16       Bank’s Failure to Fund.

 

(a)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of Section 2.4, and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower on such date a corresponding
amount.  If and to the extent that such Bank shall not have so made such share
available to the Administrative Agent, such Bank and Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, in accordance with the provisions of
Section 2.4(c).  If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement as of the date of such
Borrowing.  Nothing contained in this Section or Section 2.4(c) shall be deemed
to reduce the Commitment of any Bank or in any way affect the rights of Borrower
with respect to any defaulting Bank or Administrative Agent.  The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.4(b) shall not

 

87

--------------------------------------------------------------------------------


 

relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.

 

(b)           If a Bank does not remit to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.

 

(c)           As used herein, the following terms shall have the meanings set
forth below:

 

(i)            “Defaulting Bank” shall mean any Bank which (x) does not remit to
the Administrative Agent such Bank’s Pro Rata Share of a Loan in accordance
herewith for a period of five (5) Domestic Business Days after notice of such
failure from Administrative Agent, (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents for a period of five (5) Domestic
Business Days after notice of such failure from Administrative Agent, or (z)
shall fail to pay the Administrative Agent or any other Bank, as the case may
be, upon demand, such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent and payable by such
Bank pursuant to the terms of the Loan Documents for a period of five
(5) Domestic Business Days after notice of such failure from Administrative
Agent, and in all cases, such failure is not as a result of a good faith dispute
as to whether such advance is properly required to be made pursuant to the
provisions of this Agreement, or as to whether such other performance or payment
is properly required pursuant to the provisions of this Agreement.

 

(ii)           “Junior Creditor”  means any Defaulting Bank which has not (x)
fully cured each and every default on its part under the Loan Documents and (y)
unconditionally tendered to the Administrative Agent such Defaulting Bank’s Pro
Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.

 

(iii)          “Payment in Full” means, as of any date, the receipt by the Banks
who are not Junior Creditors of an amount of cash, in lawful currency of the
United States, sufficient to indefeasibly pay in full all Senior Debt.

 

(iv)          “Senior Debt” means (x) collectively, any and all indebtedness,
obligations and liabilities of the

 

88

--------------------------------------------------------------------------------


 

Borrower to the Banks who are not Junior Creditors, or any of them, from time to
time, whether fixed or contingent, direct or indirect, joint or several, due or
not due, liquidated or unliquidated, determined or undetermined, arising by
contract, operation of law or otherwise, whether on open account or evidenced by
one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.

 

(v)           “Subordinated Debt”  means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.

 

(d)           Immediately upon a Bank’s becoming a Junior Creditor, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:

 

(i)            accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest or otherwise;

 

(ii)           take or enforce any Liens to secure Subordinated Debt or attach
or levy upon any assets of Borrower to enforce any Subordinated Debt;

 

89

--------------------------------------------------------------------------------


 

(iii)          enforce or apply any security for any Subordinated Debt; or

 

(iv)          incur any debt or liability, or the like, to, or receive any loan,
return of capital, advance, gift or any other property from, the Borrower.

 

(e)           In the event of:

 

(i)            any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;

 

(ii)           any liquidation, dissolution or other winding-up of the Borrower,
voluntary or involuntary, whether or not involving insolvency, reorganization or
bankruptcy proceedings;

 

(iii)          any assignment by the Borrower for the benefit of creditors;

 

(iv)          any sale or other transfer of all or substantially all assets of
the Borrower; or

 

(v)           any other marshaling of the assets of the Borrower;

 

each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt.  Any
payment or distribution, whether in cash, securities or other property that
would otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt.  If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.

 

(f)            Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior

 

90

--------------------------------------------------------------------------------


 

Creditors all rights of such Junior Creditor thereunder.  If such Junior
Creditor does not file any such claim prior to forty-five (45) days before the
expiration of the time to file such claim, Administrative Agent, as
attorney-in-fact for such Junior Creditor, is hereby irrevocably authorized to
do so in the name of such Junior Creditor or, in Administrative Agent’s sole
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of such nominee.  The foregoing power of attorney is coupled
with an interest and cannot be revoked.  The Administrative Agent shall, to the
exclusion of each Junior Creditor, have the sole right, subject to Section 9.5
hereof, to accept or reject any plan proposed in any such proceeding and to take
any other action that a party filing a claim is entitled to take.  In all such
cases, whether in administration, bankruptcy or otherwise, the Person or Persons
authorized to pay such claim shall pay to Administrative Agent the amount
payable on such claim and, to the full extent necessary for that purpose, each
Junior Creditor hereby transfers and assigns to the Administrative Agent all of
the Junior Creditor’s rights to any such payments or distributions to which
Junior Creditor would otherwise be entitled.

 

(g)           (i)  If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received for the benefit of, and shall
promptly be paid over or delivered and transferred to, Administrative Agent for
application to the payment of all Senior Debt, to the extent necessary to
achieve Payment in Full.  In the event of the failure of any Junior Creditor to
endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.

 

(ii)           Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or

 

91

--------------------------------------------------------------------------------


 

desirable to assure the effectiveness of the subordination effected by this
Agreement.

 

(h)           (i)  Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the other Loan Documents in reliance upon the absolute
subordination in right of payment and in time of payment of Subordinated Debt to
Senior Debt as set forth herein.

 

(ii)           Only upon the Payment in Full of all Senior Debt shall any Junior
Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.

 

(iii)          Each Junior Creditor agrees that it will deliver all instruments
or other writings evidencing any Subordinated Debt held by it to Administrative
Agent, promptly after request therefor by the Administrative Agent.

 

(iv)          No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.

 

(v)           If any of the Senior Debt should be invalidated, avoided or set
aside, the subordination provided for herein nevertheless shall continue in full
force and effect and, as between the Banks which are not Defaulting Banks and
all Junior Creditors, shall be and be deemed to remain in full force and effect.

 

(vi)          Each Junior Creditor hereby irrevocably waives, in respect of
Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and 509
of the Bankruptcy Code (or any similar sections hereafter in effect under any
other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or

 

92

--------------------------------------------------------------------------------


 

other proceeding under similar laws with respect to the Borrower.  Without
limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives (A) the right to seek to give credit (secured or otherwise)
to the Borrower in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
Administrative Agent in its sole and absolute discretion and (B) the right to
receive any collateral security (including any “super priority” or equal or
“priming” or replacement Lien) for any Subordinated Debt unless the Banks which
are not Defaulting Banks have received a senior position acceptable to the Banks
in their sole and absolute discretion to secure all Senior Debt (in the same
collateral to the extent collateral is involved).

 

(i)            (i)  In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and

 

(ii)           The Administrative Agent shall give each of the Banks notice of
the occurrence of a default under this Section 9.16 by a Defaulting Bank and if
the Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.

 

(j)            Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Required Banks is required under
Article VIII, Section 9.5 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.

 

93

--------------------------------------------------------------------------------


 

(k)           Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents, or (ii) pay to the
Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank.  Immediately upon
the making of any such advance by the Administrative Agent or any one of the
Banks, such Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank
shall be recalculated to reflect such advance.  All payments, repayments and
other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with such Bank’s
recalculated Pro Rata Share unless and until a Defaulting Bank shall fully cure
all defaults on the part of such Defaulting Bank under the Loan Documents or
otherwise existing in respect of the Loans or this Agreement, at which time the
Pro Rata Share of the Bank(s) which advanced sums on behalf of the Defaulting
Bank and of the Defaulting Bank shall be restored to their original percentages.

 

SECTION 9.17       No Bankruptcy Proceedings.  Each of the Borrower, the Banks
and the Administrative Agent hereby agrees that it will not institute against
any Designated Lender or join any other Person in instituting against any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law,
until the later to occur of (i) one year and one day after the payment in full
of the latest maturing commercial paper note issued by such Designated Lender
and (ii) the Maturity Date.

 

SECTION 9.18       Down REIT Guaranties.

 

(a)           Notwithstanding any other provision hereof or of any other Loan
Document to the contrary, the Administrative Agent, the Banks agree with
Borrower that any funds, claims, or distributions actually received by the
Administrative Agent for the account of any Bank as a result of the enforcement
of, or pursuant to, any Down REIT Guaranty, net of the Administrative Agent’s
and the Banks’ expenses of collection thereof (such net amount, “Down REIT
Guaranty Proceeds”), shall be made available for distribution equally and
ratably (in proportion to the aggregate amount of principal, interest and other
amounts

 

94

--------------------------------------------------------------------------------


 

then owed in respect of the Obligations or of an issuance of Public Debt, as the
case may be) among the Administrative Agent and the Banks and the trustee or
trustees of any Unsecured Debt, not subordinated to the Obligations (or to the
holders thereof), issued by Borrower, before or after the Effective Date, in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges (“Public Debt”), and the
Administrative Agent is hereby authorized by Borrower, by each Bank (on its own
behalf and on behalf of its Designated Lender, if any) and by each Down REIT
Guarantor by its execution and delivery of a Down REIT Guaranty, to make such
Down REIT Guaranty Proceeds so available.  No Bank shall have any interest in
any amount paid over by the Administrative Agent to the trustee or trustees in
respect of any Public Debt (or to the holders thereof) pursuant to the foregoing
authorization.  This Section 9.18 shall apply solely to Down REIT Guaranty
Proceeds, and not to any payments, funds, claims or distributions received by
the Administrative Agent or any Bank directly or indirectly from Borrower or any
other Person other than from a Down REIT Guarantor pursuant to a Down REIT
Guaranty.  Borrower is aware of the terms of the Down REIT Guaranties, and
specifically understands and agrees with the Administrative Agent and the Banks
that, to the extent Down REIT Guaranty Proceeds are distributed to holders of
Public Debt or their respective trustees, such Down REIT Guarantor has agreed
that the Obligations will not be deemed reduced by any such distributions and
such Down REIT Guarantor shall continue to make payments pursuant to its Down
REIT Guaranty until such time as the Obligations have been paid in full (and the
Commitments have been terminated), after taking into account any such
distributions of Down REIT Guaranty Proceeds in respect of Indebtedness other
than the Obligations.

 

(b)           Nothing contained herein shall be deemed (1) to limit, modify, or
alter the rights of the Administrative Agent and the Banks under any Down REIT
Guaranty, (2) to subordinate the Obligations to any Public Debt, or (3) to give
any holder of Public Debt (or any trustee for such holder) any rights of
subrogation.

 

(c)           This Section 9.18 and all Down REIT Guaranties, are for the sole
benefit of the Administrative Agent and the Banks and their respective
successors and assigns.  Nothing contained herein or in any Down REIT

 

95

--------------------------------------------------------------------------------


 

Guaranty shall be deemed for the benefit of any holder of Public Debt, or any
trustee for such holder; nor shall anything contained herein or therein be
construed to impose on the Administrative Agent or any Bank any fiduciary
duties, obligations or responsibilities to the holders of any Public Debt or
their trustees (including, but not limited to, any duty to pursue any Down REIT
Guarantor for payment under its Down REIT Guaranty).

 

SECTION 9.19       USA PATRIOT Act Notice.  Each Bank that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

SECTION 9.20       Public/Private Information.  The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks may be “public-side” lenders (i.e., Banks that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent and the Banks to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.15); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform marked “PUBLIC” or through

 

96

--------------------------------------------------------------------------------


 

a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

ERP OPERATING LIMITED PARTNERSHIP

 

 

 

By: Equity Residential

 

 

 

 

By:

/s/ Mark J. Parrell

 

 

 

Name:  Mark J. Parrell

 

 

Title:  Senior Vice President & Treasurer

 

 

 

Facsimile number:

(312) 426-0457

 

 

and

 

 

(312) 426-9252

 

Address:

Two North Riverside Plaza

 

 

Suite 400

 

 

Chicago, Illinois 60606

 

 

Attn:

Chief Financial

 

 

 

Officer

 

For purposes of agreeing to be bound

by the provisions of Section 5.13 only:

 

EQUITY RESIDENTIAL

 

 

By:

/s/ Mark J. Parrell

 

 

Name:  Mark J. Parrell

 

Title:  Senior Vice President & Treasurer

 

98

--------------------------------------------------------------------------------


 

Commitments

 

 

 

$200,000,000

BANK OF AMERICA, N.A., as

 

Administrative Agent and as a

 

Bank

 

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name:  Michael W. Edwards

 

Title:  Senior Vice President

 

 

 

Bank of America, N.A.

 

Mail Code

 

231 South LaSalle Street

 

Chicago, Illinois 60697

 

Attention:

 

Telecopy:

 

99

--------------------------------------------------------------------------------


 

$200,000,000

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Syndication Agent and

 

as a Bank

 

 

 

By:

/s/ Linda Wang

 

 

 

Name:  Linda Wang

 

 

Title:  Vice President

 

 

 

 

 

 

 

By:

/s/ George Reynolds

 

 

 

Name:  George Reynolds

 

 

Title:  Vice President

 

100

--------------------------------------------------------------------------------


 

$200,000,000

MERRILL LYNCH BANK USA, as a Bank

 

 

 

 

 

By:

/s/ David Millett

 

 

 

Name:  David Millett

 

 

Title:  Vice President

 

101

--------------------------------------------------------------------------------


 

Total Commitments

 

 

 

$600,000,000

 

 

102

--------------------------------------------------------------------------------

 